DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical algorithm for generating the mathematical element referred to as a parity check matrix without significantly more. The claim(s) recite(s) a mathematical algorithm for generating the mathematical element referred to as a parity check matrix. This judicial exception is not integrated into a practical application because the claims only recite a mathematical algorithm for generating the mathematical element referred to as a parity check matrix and do not recite any additional elements that could be considered a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite a mathematical algorithm for generating the mathematical element referred to as a parity check matrix and do not recite any additional elements that could be considered a practical application.

Cited Prior Arts
US 20090150746 A1 is directed to a system for decoding low-density parity check words comprising a finite impulse response filter for generating finite impulse response sample codewords from a received codeword signal; and, is a good teaching reference.
US 8386869 B1 is directed to a system comprising an LDPC decoder and a soft output Viterbi decoder for decoding in finite impulse response filtered data; and, is a good teaching reference.
US 20140164876 A1 is directed to a system for decoding an LDPC code comprising a waveform equalizer to adjust waveform shapes so that a noise predictive finite impulse response equalizer reduces data dependent, correlated noise in the signal generated by the waveform equalizer; and, is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112